Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-4 and 15-16, drawn to a personal care composition comprising a polyurethane-polyorganosiloxane copolymer of unit formula:

    PNG
    media_image1.png
    429
    986
    media_image1.png
    Greyscale

Figure 1. Formula 1
Group II, Claims 5-6 and 17-19, drawn to a method of using a polyurethane-polyorganosiloxane copolymer of the unit formula in Group I above. 
Group III, Claims 9-11, drawn to a personal care composition comprising a polyurethane-polyorganosiloxane copolymer of unit formula:


    PNG
    media_image2.png
    232
    1171
    media_image2.png
    Greyscale

Figure 2. Formula 2
Group IV, Claims 12-13, drawn to a method of using a polyurethane-polyorganosiloxane copolymer of the unit formula in Group III above. 
 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
To comply with this requirement, Applicant must elect species as follows: 
Formula 1 – elect one structure for Formula 1, if Group I or II is elected. If a registry number is available, kindly provide.  If none is available, please provide the monomer structures and/or registry numbers.
Formula 2 – elect one structure for Formula 2, if Group III or IV is elected. If a registry number is available, kindly provide.  If none is available, please provide the monomer structures and/or registry numbers.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II do not share a common technical feature with Groups III and IV and therefore lack unity a priori between the subset, i.e. Groups I-II and Groups III-IV.   
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of Formula I, this technical feature is not a special technical feature as it does not make a contribution over Fleissman et al. (US 2007/154440 A1, cited in the International Search Report). Whether a particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," is considered with respect to novelty and inventive step. The shared technical feature of Formula 1 lacks novelty or inventive step because Fleissman et al. disclose cosmetic compositions comprising high molecular weight polyurethane, with a preferred polyurethane of the structure (Abstract, [0039]):

    PNG
    media_image3.png
    377
    747
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    202
    1157
    media_image4.png
    Greyscale

Furthermore, Fleissman teaches that the cosmetic composition and methods are for forming long-wearing, shiny films on the body, including lips, skin, nail, and the like [0009]. Fleissman recites that the cosmetic compositions of the invention may optionally comprise other active and inactive ingredients, including surfactants [0054], reading on the emulsion and surfactant elements of the claim, and suggesting the presence of an aqueous phase. The cosmetic compositions may further comprise waxes and fats and oils [0053], and Fleissman exemplifies a lip gloss formulation suggesting an oily solution (Example 1).  Because the formulation taught by Fleissman is a lip gloss, it is intended to be applied to skin and left to dry, rendering obvious Claims 5-6 and 17-19. Fleissman teaches that conventional lip gloss comprise pigments dispersed in fats [0002], rendering obvious Claim 15. 
Therefore, the claim elements are expressly taught or are rendered obvious by Fleissman. The technical feature is not above the prior arts, and therefore is not a special technical feature.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/J.Y.S./               Examiner, Art Unit 1616                                                                                                                                                                                         
/SUE X LIU/               Supervisory Patent Examiner, Art Unit 1616